Citation Nr: 0801772	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-41 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to assignment of a compensable evaluation for a 
right wrist condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 2000 to 
October 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 determination by the 
Department of Veterans Affairs Regional Office in Waco, 
Texas.  


FINDING OF FACT

Dorsiflexion of the right wrist less than 15 degrees or 
limited palmar flexion in line with the forearm, even with 
consideration of pain, is not found.


CONCLUSION OF LAW

The criteria for a compensable disability rating for right 
wrist condition have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71(a), Diagnostic 
Code 5215 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski , 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
The relevant temporal focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.

Service medical records reveal that the veteran injured his 
wrist during a fall off an LMTV in November 2003, at which 
time he also injured his back and neck.  He sustained a right 
scaphoid fracture and a thumb spica was given.  The wrist was 
placed in a cast for eight weeks and no surgery was 
performed.

The veteran's right wrist condition is currently evaluated as 
zero percent disabling under Diagnostic Code 5215.  38 C.F.R. 
§ 4.71(a).  In order to qualify for a 10 percent rating under 
Diagnostic Code 5215 for limitation of motion of the wrist, 
there must be either dorsiflexion less than 15 degrees or 
limited palmar flexion in line with the forearm.

In an authorized VA examination in March 2005, the examiner 
noted that the veteran displayed full range of motion of the 
right wrist.  This is highly probative evidence against the 
claim, as full range of motion does not conform to the 
required criteria for assignment of a compensable rating for 
the wrist.

In a June 2005 radiology report of the veteran's right wrist, 
the interpreting physician found no fracture, no dislocation, 
no sclerotic or lytic lesion, and no soft tissue disorder.  
The impression was that no acute process was seen.  This is 
highly probative evidence against a compensable residual 
injury of the wrist.

Another authorized VA examination was performed in August 
2006 at the veteran's request in lieu of a previously 
scheduled informal RO hearing.  The examiner noted slightly 
limited range of motion of the right wrist: extension of 60 
out of 70 degrees, flexion of 75 out of 80 degrees, full 
radial deviation (20 out of 20 degrees), and full ulnar 
deviation (40 out of 40 degrees).  Range of motion was not 
painful, and no change was observed with repeated and 
resisted motion.  

As the examiner's findings do not place the veteran's wrist 
within the rating schedule's requirements for a compensable 
rating, this is also highly probative evidence against the 
claim.

The Board finds no other medical record that would provide a 
basis to increase the veteran's disability evaluation.  The 
post-service medical record appears to fully support these 
findings, providing evidence against this claim.

While the Board has considered the veteran's statements, the 
Board must find that the post-service medical record provides 
evidence against his claim, outweighing the contention that a 
compensable evaluation is warranted. 

There is no evidence of exceptional or unusual circumstances 
to warrant referring the case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds no 
evidence that the veteran's right wrist condition markedly 
interferes with his ability to work.  Furthermore, there is 
no evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
adequately compensated for his disability by the regular 
rating schedule. VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
compensable disability rating for the right wrist condition.  
38 C.F.R. § 4.3.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  

Notably, a March 2006 RO letter first advised the veteran of 
the criteria for establishing a disability rating and 
effective date of award.  The claim was then readjudicated in 
a September 2006 Supplemental Statement of the Case (SSOC).  
Inasmuch as the effective date of service connection and 
schedular rating for this disorder was in accordance with 
pertinent regulations, and that a zero percent rating is in 
effect for the entire appeal period, there can be no 
possibility of prejudice.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  See also Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (notice deficiencies can be cured by correct 
notice followed by readjudication of the claim in an SSOC).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A.  § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from March 2005 to September 2005, as well as VA 
authorized medical examinations in March 2005 and August 
2006.  Significantly, the appellant has not identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

An initial compensable disability rating for right wrist 
condition is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


